IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,454-01


          EX PARTE LUIS RIVERA AKA LUIS RIVERA CINTRON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR26135-A IN THE 35TH DISTRICT COURT
                              FROM BROWN COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to sexual assault of a child and was sentenced to life imprisonment.

The Eleventh Court of Appeals affirmed his conviction. Rivera v. State, No. 11-19-00049-CR (Tex.

App.—Eastland Dec. 5, 2019)(not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel was ineffective. He

alleges counsel failed to get an interpreter, promised that he was pleading guilty in exchange for a

probationary sentence, failed to investigate and present evidence of Applicant’s intellectual

disability, failed to challenge the indictment, and failed to challenge the disproportionate sentence.
                                                                                                       2

Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52

(1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 14, 2021
Do not publish